Filed Pursuant to Rule 424(b)(3) Registration No. 333-166014 This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PLX TECHNOLOGY, INC. $75,000,000 COMMON STOCK DEPOSITARY SHARES From time to time, we may offer, issue and sell common stock, and depositary shares representing underlying common stock, having an aggregate initial public offering price not to exceed $75,000,000 or the equivalent thereof in one or more foreign currencies or composite currencies. We may offer these securities on terms and at prices to be determined at the time of sale.We will provide specific terms of these securities in supplements to this prospectus at the time we offer or sell any of these securities. Our common stock is listed on the NASDAQ Global Market under the symbol “PLXT.”The last reported sale price of our common stock on the NASDAQ Global Select Market on May 24, 2010, was $4.58 per share. This prospectus may not be used to sell securities unless accompanied by a prospectus supplement or other offering materials. You should consider carefully the risk factors beginning on page 6 of this prospectus and included in any applicable prospectus supplement before purchasing any of our securities offered under this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is May 25, 2010 TABLE OF CONTENTS Page FORWARD-LOOKING INFORMATION 3 PROSPECTUS SUMMARY 4 RISK FACTORS 6 SECURITIES WE MAY OFFER 13 USE OF PROCEEDS 14 DESCRIPTION OF CAPITAL STOCK 14 DESCRIPTION OF DEPOSITARY SHARES 16 PLAN OF DISTRIBUTION 17 LEGAL MATTERS 20 EXPERTS 20 WHERE TO FIND ADDITIONAL INFORMATION ABOUT PLX TECHNOLOGY 20 INFORMATION INCORPORATED BY REFERENCE 20 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. This prospectus is not an offer to sell or the solicitation of an offer to buy any securities other than the registered securities to which it relates and this prospectus is not an offer to sell or the solicitation of an offer to buy securities in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the shares. 2 FORWARD-LOOKING INFORMATION The statements contained in prospectus that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding our expectations, objectives, anticipations, plans, hopes, beliefs, intentions or strategies regarding the future. Forward-looking statements include, without limitation, the statements regarding: · our expectation that there will continue to be a significant fluctuation in our quarterly operating results, · our belief that sales of our products to a relatively small number of customers will continue to account for a significant portion of our net sales, · our expectation that we will continue to invest in future research and development, · our belief that our growth prospects depend upon our ability to gain customer acceptance, · our expectation that we will continue to expend a significant amount of time and resources for product development and refinement, · our belief that we must maintain and cultivate relationships with electronic equipment manufacturers to obtain broad penetration in the markets for our products, and · our belief that our products have a competitive advantage due to the availability of development tools offered by third parties. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results could differ materially from those included in such forward-looking statements.
